238 S.W.3d 743 (2007)
Marsha HOPKINS, Employee/Appellant,
v.
ST. LOUIS CHILDREN'S HOSPITAL, Employer/Respondent, and
Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, Respondent.
No. ED 89585.
Missouri Court of Appeals, Eastern District, Division Two.
November 13, 2007.
Jennifer Rae Chestnut, Attorney Generals Office, St. Louis, MO, for Treasurer of Missouri as custodian of Second Injury Fund.
R. Kent Schultz, St. Louis, MO, for St. Louis Children's Hospital.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Marsha Hopkins (Claimant) appeals from the decision of the Labor and Industrial Relation's Commission dismissing her application for review for failure to comply with Rule 8 CSR 20-3.030(3)(A). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).